t c memo united_states tax_court bradley a ballard petitioner v commissioner of internal revenue respondent docket no filed date bradley a ballard pro_se blaine charles holiday for respondent memorandum opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies additions to tax and penalties year deficiency sec_6651 sec_6663 addition_to_tax penalty dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar when this case was called from the trial calendar in st paul minnesota petitioner failed to appear counsel for respondent appeared and described his conversation with petitioner earlier that morning as follows petitioner indicated he had no intention of coming this morning and he indicated that it was his intention to try to resolve this or work with this on the collection side through either an installment_agreement or an offer-in-compromise counsel for respondent further stated that he had advised petitioner of his intention to file a motion for default and entry of decision pursuant to rule a respondent filed the motion for default and entry of decision on date this case now is before the court on respondent’s motion background petitioner failed to appear when the case was called for trial as noted above petitioner also failed to respond to our order to show cause why facts set forth in a proposed stipulation by respondent should not be deemed admitted under rule f we therefore made our order to show cause absolute and those facts are deemed admitted for purposes of our decision on respondent’s motion we incorporate those facts by this reference petitioner was a resident of minnesota at the time his petition was filed petitioner filed his and form sec_1040 u s individual_income_tax_return on date claiming a filing_status of single and no dependents attached to his and form sec_1040 were schedules c profit or loss from business reflecting the business name quik copy and reporting gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner reported no taxable_income for all three years the address reported for quik copy was on university avenue in saint paul on date after petitioner was sent a letter informing him that his form_1040 was being examined petitioner submitted form sec_1040x amended u s individual_income_tax_return for tax years and as joint returns attached to petitioner’s and form sec_1040x were schedules c reflecting gross_receipts from quik copy of dollar_figure dollar_figure and dollar_figure for and respectively and claiming substantial deductions for each year respondent did not file the form sec_1040x as they were submitted but the gross_receipts that petitioner reported on his amended schedules c for tax years and match the gross_receipts that respondent used in determining petitioner’s taxable_income on petitioner’s amended returns the street address reported for quik copy was on rainier alcove in woodbury minnesota petitioner’s quik copy business was engaged in counterfeiting intellectual_property through the illegal duplication and sale of dvds and cds petitioner’s quik copy business deals only in cash and maintains no business records respondent determined petitioner’s income for under the bank_deposits method in petitioner had total deposits into four bank accounts of dollar_figure which included taxable deposits of dollar_figure petitioner timely petitioned this court for redetermination i burden_of_proof discussion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 in unreported income cases the commissioner generally must make some minimal evidentiary showing to link the taxpayer to the disputed income see 596_f2d_358 9th cir rev’g 67_tc_672 see also 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 the commissioner also bears the initial burden of production with respect to additions to tax see sec_7491 the commissioner bears the burden_of_proof as to penalties for fraud sec_7454 rule b ii petitioner’s deficiencies sec_61 provides that gross_income includes all income from whatever source derived see also 348_us_426 a taxpayer is required to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir if a taxpayer fails to maintain these records the commissioner may determine income under the bank_deposits method dileo v commissioner t c pincite a bank deposit is prima facie evidence of income id pincite the commissioner is not required to follow any leads suggesting that a taxpayer might have deductible expenses id pincite rule a provides as follows a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions see eg rule as the court may deem appropriate rule a provides as follows a attendance at trials the unexcused absence of a party or a party’s counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties petitioner is deemed to have admitted that he underreported his income by omitting gross_receipts and other income and failing to substantiate expenses underlying deductions beyond those that respondent allowed for tax years and resulting in deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively these deficiencies will be sustained because of petitioner’s failure to appear for trial failure to comply with the court’s orders and rules and failure otherwise properly to prosecute the case iii additions to tax under sec_6651 respondent determined that petitioner is liable for additions to tax for and under sec_6651 for failure timely to file a valid_return the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense see higbee v commissioner t c pincite sec_6651 authorizes the imposition of an addition_to_tax for failure timely to file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 a failure_to_file a federal_income_tax return timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time typically for reasons outside the taxpayer’s control see 114_f3d_366 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs petitioner was required to file form sec_1040 for and and failed to do so until date see sec_6012 accordingly respondent has carried his burden of producing evidence showing that the additions to tax under sec_6651 are appropriate petitioner failed to introduce any credible_evidence showing that he had reasonable_cause for failing to file his form sec_1040 timely accordingly petitioner is liable for the additions to tax under sec_6651 iv fraud_penalty under sec_6663 fraud is an intentional wrongdoing on the part of a taxpayer with the specific purpose to evade a tax believed to be owed 113_tc_99 the fraud_penalty is a civil sanction provided primarily as a safeguard for protection of revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 sadler v commissioner t c pincite the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the commissioner satisfies this burden by showing that an underpayment exists and that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes known or believed to be owing 90_tc_1130 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud and subject_to a penalty except with respect to any portion that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 and b the existence of fraud is a question of fact to be resolved upon considera- tion of the entire record 98_tc_511 fraud may be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent rarely is available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent dileo v commissioner t c pincite 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud 796_f2d_303 9th cir aff’g tcmemo_1984_601 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments see eg 317_us_492 91_tc_874 see also 384_f3d_965 8th cir citing spies and bradford aff’g butler v commissioner tcmemo_2002_314 we have held that the commissioner may satisfy his burden of proving liability for the fraud_penalty with deemed admissions see 91_tc_1049 aff’d 926_f2d_1470 6th cir 85_tc_267 in numerous cases we have relieved the commissioner of the burden of putting on his case for the penalty for fraud where deemed admissions have resulted from a taxpayer’s failure to respond to certain procedural devices contained in our rules see smith v commissioner t c pincite we review the facts established through deemed admissions or stipulation to determine whether they are sufficient to sustain a finding of fraud id pincite9 petitioner significantly underreported his income reporting a negative taxable_income for all three years see 53_tc_96 holding that underreporting income by a substantial amount for five consecutive years is strong evidence of an attempt to defraud the government in addition petitioner’s income was derived from the illegal duplication and sale of dvds and cds and his business dealt exclusively in cash see arouth v commissioner tcmemo_1992_679 holding that the taxpayer’s activity of illegally obtaining and selling prescription drugs failing to maintain records and dealing only in cash was sufficient evidence to hold that the taxpayer’s understatements were attributable to fraud petitioner’s failure to keep records for his business also is a badge of fraud see bradford v commissioner f 2d pincite when the case was called from the calendar we expressed concern with the wording of the proposed stipulation characterizing petitioner’s business activities as illegal but petitioner was given an opportunity to contest the issue in our order to petitioner to show cause why the matters set forth in respondent’s rule f motion should not be deemed admitted for purposes of this case we warned him of the consequences of not contesting respondent’s motion we stated if no response is filed with the court within the periods specified above with respect to any matter or portion thereof or if the response is evasive or not fairly directed to the proposed stipulation or portion thereof such matter or portion thereof may be deemed stipulated counsel for respondent also notified petitioner that a motion for default would be filed if he did not appear for trial petitioner cannot escape fraud penalties simply by failing to respond to the court’s orders or to show up to contest his case the deemed admissions presented by respondent and not contested by petitioner are clear_and_convincing evidence of fraud with respect to each year in issue satisfying respondent’s burden_of_proof we therefore hold that petitioner is liable for the fraud penalties under sec_6663 any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
